       Case 1:20-cv-00379-EPG Document 41 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     ERIN LYNN PETERSON,                              Case No. 1:20-cv-00379-EPG (PC)
12
                        Plaintiff,                    ORDER GRANTING DEFENSE COUNSEL’S
13                                                    REQUEST FOR EXTENSION OF TIME TO
            v.                                        FILE DISPOSITIONAL DOCUMENTS
14
     DR. VISHAL MANHAS,                               (ECF No. 40)
15
                        Defendant.
16

17

18          Erin Lynn Peterson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On February 3, 2021, this case settled. (ECF No. 36). The parties were directed to file

21   dispositional documents within sixty days. (Id.).

22          On April 5, 2021, Plaintiff filed what the Court construed as a motion for status of

23   documents. (ECF No 38). On April 8, 2021, the Court granted Plaintiff’s request and directed

24   defense counsel to file a status report within seven days. (ECF No. 39).

25          On April 9, 2021, defense counsel filed the status report. (ECF No. 40). Defense counsel

26   states that he recently received executed copies of the settlement documents from the California

27   Department of Corrections and Rehabilitation (“CDCR”), and he forwarded them to Plaintiff.

28   “Defense counsel has not been advised of any problems associated with delivery of the settlement
                                                       1
        Case 1:20-cv-00379-EPG Document 41 Filed 04/12/21 Page 2 of 2


 1   documents, nor have the settlement documents been returned as undeliverable.” (Id. at 2).

 2            “When it became apparent that the executed Settlement Documents would not be received

 3   by the dispositional deadline, Defense counsel contacted Magistrate Judge Peterson’s Courtroom

 4   Deputy and advised of the situation. Defense counsel was in the process of preparing a request

 5   for a continuance at the time this Court issued the underlying Order.” (Id.).

 6            “Defense counsel respectfully requests that the Court continue the deadline for filing

 7   dispositional documents for at least an additional 30 days to allow Plaintiff time to receive,

 8   review, execute and return the settlement documents, and for them to be filed with the Court.”

 9   (Id.).

10            The Court will grant defense counsel’s request. Accordingly, IT IS ORDERED that

11   the parties have thirty days from the date of service of this order to file the dispositional

12   documents.

13
     IT IS SO ORDERED.
14

15       Dated:     April 12, 2021                               /s/
                                                            UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
